Citation Nr: 0844034	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-40 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a service 
connected right thumb disability.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to October 
1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased rating for a service 
connected bone chip of the right thumb and denied service 
connection for a right hand disability because new and 
material evidence had not been submitted.  The Board must 
determine whether new and material evidence has been 
presented to reopen the claim for service connection of a 
right hand disability.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).    

The issue of increased rating for a bone chip of the right 
thumb is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed decision dated in October 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for loss of use of the right hand.

2.  Evidence submitted subsequent to the October 2002 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of sustaining the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of October 2002 is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
loss of use of the right hand.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  

The Board finds that VA has no further duty under the VCAA 
prior to Board adjudication.  The RO originally provided VCAA 
notice to the veteran in correspondence dated in September 
2002.  In that letter, the RO advised the veteran of what the 
evidence must show to establish entitlement to service 
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran. 

In the instant appeal, the veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim, as 
required by Dingess/Hartman. 19 Vet. App. 473 (2006).  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
For reasons explained more fully below, the Board is not 
reopening the claim for service connection of loss of use of 
the right hand based on new and material evidence.  As such, 
neither a disability rating nor an effective date will be 
assigned, making evidence pertaining to either of these 
elements irrelevant.  A failure to provide notice of these 
elements could not have resulted in prejudice.  

The September 2002 correspondence also informed the veteran 
that his previous claim for service connection for loss of 
use of the right hand was denied in a July 1970 rating 
decision.  The RO advised that new and material evidence was 
needed to reopen that claim and informed the veteran of the 
applicable definition of new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Based on the 
previous denial of service connection, the RO specifically 
requested information pertaining to a medical diagnosis of a 
current disability and evidence showing that the disability 
was incurred or aggravated in active service.  The Board 
finds that through this notice, the ALJ has satisfied the 
directives in the Court's Kent decision.      

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For requests to reopen 
finally adjudicated claims, VA must provide a medical 
examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  For reasons explained more fully 
below, the Board does not find that new and material evidence 
has been presented with respect to the claim for service 
connection for loss of use of the right hand.  Thus, VA had 
no duty to provide a medical examination for that condition. 

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the veteran's service medical 
records and treatment records from the VA Medical Center 
(VAMC) in Jackson, Mississippi.  In his VCAA response, dated 
in April 2005, the veteran stated that after VA obtained his 
Jackson VAMC treatment records, he had no further evidence to 
submit in relation to his claim.  Having determined the RO 
has satisfied both the duties to notify and to assist the 
veteran in developing his claim, the Board will proceed with 
appellate review.   

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
"unestablished fact necessary to substantiate the claim."  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened and must 
raise a "reasonable possibility of substantiating the 
claim."  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  38 U.S.C.A. § 5108 (West 2002).  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209, 219 (1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

Analysis

In his May 1970 claim, the veteran claimed a right hand 
injury, which he believed caused loss of use of his hand.  He 
stated that his right hand trouble started with an injury in 
the winter of 1963, for which he received treatment at the VA 
hospital in Fort Knox, Kentucky.  In a rating decision dated 
in July 1970, a rating specialist relayed that veteran 
suffered a dog bite on his right hand, and he hit another 
person on the head with his right fist while on guard duty in 
October 1963.  An x-ray showed no fracture at that time.  A 
clinical note dated in May 1964 showed a history of hitting 
the right thumb on a steering wheel, and an x-ray showed a 
small bone chip.  The veteran was placed in a thumb cast.  
The dog bite incident was also reported in an August 1963 
entry in the veteran's service medical records and showed a 
superficial abrasion of the right index finger.

The May 1970 rating decision showed the RO considered the 
issue of loss of use of the right hand as being secondary to 
the veteran's service connected bone chip of the right thumb.  
However, the RO did not include this condition in its July 
1970 rating sheet or letter informing the veteran of its 
decision.  Since the veteran was not properly informed of 
this decision, the RO considered the issue as a new claim in 
its October 2002 rating decision, which became final.

Evidence of record at the time of the October 2002 rating 
decision included service medical records; statements 
contained in the May 1970 claim; medical records from the 
University of Mississippi Medical Center; medical records 
from St. Dominic's Hospital; and progress notes from the 
Southwest Mississippi Regional Medical Center.  

The veteran reopened his claim for service connection for 
loss of use of the right hand in June 2002.  VA obtained 
records from the University of Mississippi Medical Center and 
Saint Dominic's Hospital, but neither of these pertained to 
an injury of the right hand.  .  

In a June 2005 rating decision, the RO declined to reopen the 
veteran's claim for loss of use of the right hand because he 
failed to submit new and material evidence.  Evidence 
submitted after the October 2002 rating decision on appeal 
included records from the VA medical center (VAMC) in 
Jackson, Mississippi; a VA examination conducted in April 
2005; the veteran's April 2005 VCAA response; and the 
veteran's own statements, including a June 2005 statement 
submitted along with a notice of disagreement. 

A VAMC treatment note from April 2005 showed the veteran 
sought treatment for arthritis of the right hand.  The 
examiner noted hyperextension of the distal IP joint of the 
third finger, with decreased range of motion of the wrist, no 
synsovitis, and strength of four out of five.  In an April 
2005 report of his VA examination, Dr. J.L. described the 
history relayed by the veteran.  The veteran reported periods 
of right hand flare-ups when he cannot use his right hand.  
Otherwise, the veteran reported he was independent in all 
basic self care, and his right hand was not a factor involved 
in his retirement.  Upon examination, Dr. J.L. noted 
tenderness around the third metacarpophalangeal joint but no 
evidence of swelling, drainage, or crepitus.  The doctor 
stated that he was unable to estimate the additional loss of 
range of motion and pain during a flare-up without resorting 
to mere speculation.  His examination revealed no evidence of 
change in range of motion of the right hand.  In his June 
2005 statement, the veteran questioned the accuracy of the VA 
examination.   

Upon reviewing the evidence submitted after the previous 
denial in October 2002, the Board does not find any basis to 
reopen the veteran's claim.  The evidence is not material to 
the issue of loss of use of the right hand; it does not show 
that the veteran has a right hand disability, other than that 
for which service connection is already granted.  None of the 
additionally submitted evidence relates to an unestablished 
fact necessary to substantiate the claim; namely, that the 
veteran has loss of use of the right hand which stems from an 
injury incurred in service.  38 C.F.R. § 3.156(a) (2008).  
Therefore, the claim will not be reopened.  


ORDER

New and material evidence having not been received, 
entitlement to service connection for loss of use of the 
right hand remains denied.   


REMAND

In a January 2005 claim, the veteran requested an increased 
rating for his service connected condition.  He was service 
connected for a bone chip of the right thumb, for which he 
was assigned a noncompensable rating.  In a December 2008 
brief, the veteran's representative noted that the most 
recent VA examination conducted in connection to the right 
thumb claim occurred in April 2005, more than four years ago.  
In addition, VA medical center (VAMC) treatment records after 
2005 are not contained in the claims file.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); 38 C.F.R. § 3.327(a) (2008).  An 
examination which was adequate for purposes of determination 
of the claim by the agency of original jurisdiction will 
ordinarily be adequate for purposes of the Board's 
determination, except to the extent the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the examination.  VAOPGCPREC 11-
95.

The veteran argues that his current noncompensable rating 
does not accurately measure the present severity of his 
disability.  The veteran's representative asserted that the 
VA examination of record is "stale," and a new examination 
should be conducted to discern the state of the veteran's 
condition.  These contentions, coupled with the fact that the 
last examination was conducted more than four years ago, 
warrant another VA examination.  On remand, the AOJ should 
also obtain the VMC treatment records from October 2005 to 
the present.   

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to ascertain the current 
severity of his service connected bone 
chip of the right thumb.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

2.	The AOJ should obtain records of 
treatment for PTSD dated after October 
2005 from the VAMC on the veteran's 
behalf.   

3.	Thereafter, the veteran's claim of 
entitlement to a compensable rating for 
a service connected bone chip of the 
right thumb should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


